Citation Nr: 1731214	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1959 to July 1969.

This matter comes before the Board of Veterans' Appeals (Boards) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The instant matter was previously before the Board in August 2016, at which time it was remanded for further development.  In September 2016, the RO issued a supplemental statement of the case (SSOC) wherein it continued to deny the Veteran's claim for service connection for an acquired psychiatric disorder.  The matter was then returned to the Board for further appellate consideration in July 2017.

With regard to the characterization of the psychiatric claim, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the Veteran sought service connection specifically for PTSD, other psychiatric diagnoses of record include major depressive disorder.  Accordingly, and consistent with Clemons, supra, the Board has characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder, to include PTSD.

With regard to representation, the Board notes that the Veteran had previously executed a VA Form 21-22 in favor of the North Carolina Division of Veterans Affairs (NCDVA).  However, in May 2016 the Veteran requested to revoke NCDVA as his representative and opted to represent himself.  The Veteran has not since appointed new representation.  Thus, the Board finds that the Veteran is currently proceeding pro se. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted, the Veteran's service connection claim was previously remanded in August 2016.  Specifically, the Board noted, among other things, that May 2014 correspondence indicated that the Veteran received ongoing therapy and clinical treatment from Dr. H.J. in Raleigh, North Carolina.  The Board instructed that on remand, the AOJ was to attempt to obtain outstanding treatment records from Dr. H.J., noting that the claims file contained records from that provider dated only in 2013.

Via letter dated August 17, 2016, the AOJ requested that the Veteran complete VA Forms 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs) and 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs) so as to allow for the AOJ to attempt to obtain treatment records from Dr. H.J., the Veteran's private psychiatrist.  The AOJ then completed the other development ordered by the Board, to include obtaining the Veteran's Social Security Administration records, outstanding VA treatment records, and service personnel records.  The RO then issued an SSOC dated on September 29, 2016, denying the Veteran's service connection claim.  In the SSOC, the RO noted that it had not received a response to the August 17, 2016, letter.  The SSOC also informed the Veteran that he had 30 days to respond.

On October 3, 2016, the RO received from the Veteran a completed VA Forms 21-4142 and 21-4142a, authorizing the RO to attempt to obtain records from Dr. H.J..  The AOJ then faxed the request for records to Dr. H.J. on October 12, 2016.  It would appear that Dr. H.J. responded that day, providing VA with records of treatment of the Veteran, dated through August 2016.  A review of these private treatment records shows that the Veteran sees Dr. H.J. for regular psychiatric treatment.  They also show that the Veteran has been diagnosed as having PTSD and moderate to severe major depressive disorder, without psychotic features.

The Board observes that VA regulations require the AOJ to furnish the Veteran and his/her representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified, or re-certified, to the Board.  38 C.F.R. § 19.31 (2016).  Accordingly, because this additional evidence is pertinent to whether service connection may be warranted for an acquired psychiatric disorder, a remand of the claim is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to this issue was recertified to the Board in July 2017.  See 38 C.F.R. §§ 19.31.  

The Board also notes, as discussed in its prior action, that there is a discrepancy regarding diagnosis of a psychiatric disorder.  Specifically, the Veteran's private provide, Dr. H.J., has provided diagnoses of PTSD and major depressive disorder, whereas a May 2014 VA examiner diagnosed only alcohol use disorder, in sustained remission.  Regarding Dr. H.J.'s diagnoses, the VA examiner noted that it did not appear as though Dr. H.J. had conducted any psychological testing as part of his evaluation to objectively evaluate the Veteran's mental health symptoms.  The VA examiner had also indicated that the Veteran had "embellished/exaggerated his mental health symptoms" and noted that based on a review of the Veteran's VA treatment records, the Veteran has had negative PTSD and depression screens at a variety of time points.  In this regard, however, the negative screens pointed out by the VA examiner were all dated in or prior to 2007.  The Board also points out that VA examiner stated that, based on psychological testing, a diagnosis consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) could not been given at that time.  Given the Veteran's continued private psychiatric treatment, as well as more recent references to depression in the Veteran's VA treatment records, the Board finds that on remand, the Veteran should be afforded a new VA examination to fully assess the Veteran's psychiatric picture, to include a determination regarding the nature and etiology of all diagnosed acquired psychiatric disorders.

Lastly, the Board points out that there are particular requirements for establishing service connection for PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the DSM criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

Here, the Veteran's claimed stressor was determined by the 2014 VA examiner to meet criterion A of the DSM 5 and thus could support a diagnosis of PTSD.  However, unless the claimed stressor is related to combat with the enemy or a veteran's "fear of hostile military or terrorist activity," the alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f).  In the instant case, the Veteran reported that on December 24, 1967, he was getting a Lieutenant with whom he had been close friends for a number of years, ready for a flight.  The Veteran reported that he was the flight deck maintenance trouble shooter and indicated that he could not find anything wrong with the plane and thus the Lieutenant was cleared to launch.  The Veteran reported that the Lieutenant did not return from the routine flight and that he has been riddled with grief and feelings of guilt since the Lieutenant's disappearance.  

As this claimed stressor is neither related to combat or to the Veteran's "fear of hostile military or terrorist activity," the stressor must be verified.  In the instant case, there has been no attempt by the RO to verify the Veteran's claimed stressor, nor does it appear as though the RO has conceded that the stressor occurred as described.  Accordingly, although Dr. H.J. indicated that the Veteran has stress related to his traumatic event during the service, because the claimed stressor has not been verified, Dr. H.J.'s report cannot serve as a basis to establish service connection for PTSD.  The Board also finds that it cannot at this time concede that the stressor occurred based on evidence supplied by the Veteran, as there is some discrepancy between the Veteran's report to Dr. H.J. and the account provided to the 2014 VA examiner.  Specifically, although the event was described in the same manner, the Veteran provided different names of the Lieutenant to each provider.

Notably, the VA Adjudication Procedures Manual "Live Manual" (M21-1) outlines necessary actions to be taken when stressor development is necessary.  See M21-1, Part IV, Subpart ii, 1.D.  Accordingly, the Board finds that on remand, the AOJ should to undertake any necessary development to attempt to verify the Veteran's alleged stressor, to specifically include verification through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Durham, North Carolina, VA Medical Center (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Undertake all appropriate actions as set forth in the M-21 to attempt to independently verify the occurrence of the Veteran's alleged stressor as described above.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  

All requests and responses received from each contacted entity should be associated with the claims file.

3.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo appropriate VA examination by a psychiatrist or psychologist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should pay particular attention to the Veteran's diagnosed depressive disorder.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

